Citation Nr: 1010849	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
collateral ligament tear of the left knee with limitation of 
motion, evaluated at 10 percent from October 30, 1997, to 
November 6, 2005, and at 20 percent from November 7, 2005, 
forward. 

2.  Entitlement to an increased rating for traumatic 
arthropathy associated with status post medial collateral 
ligament tear of the left knee, evaluated at 10 percent from 
October 6, 2006, to June 10, 2008, and at 20 percent from 
June 11, 2008, forward. 

3.  Entitlement to an evaluation in excess of 20 percent for 
Type II diabetes with fatigue, frequent urination, and loss 
of hair in the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 
1970, and from August 1971 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007, September 2008, and March 2009 
rating decisions by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In his February 2010 Informal Hearing Presentation before the 
Board, the Veteran's representative raised the contention 
that the 20 percent rating for status post medial collateral 
ligament (MCL) tear of the left knee with limitation of 
motion, made effective from November 7, 2005, should have an 
earlier effective date.  Specifically, he contends that the 
effective date should be the date his claim for an increased 
rating was received.  The issue of entitlement to an earlier 
effective date for the 20 percent evaluation for status post 
MCL tear of the left knee with limitation of motion has thus 
been raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.  

Also in the February 2010 Informal Hearing Presentation, the 
representative expressed disagreement with the zero percent 
rating assigned for the residual scar from surgery for an MCL 
tear of the left knee, granted in a September 2008 rating 
decision and made effective from August 30, 2002.  Since that 
communication was not filed with the RO, and it is well 
beyond the one-year period in which a claimant may file a 
Notice of Disagreement (NOD) as to the rating awarded in the 
September 2008 rating decision, the request for a compensable 
rating is referred to the RO. 


FINDINGS OF FACT

1.  For the rating period on appeal prior to November 7, 
2005, the Veteran's left knee disability was manifested by 
active range of motion from 0 to 130 degrees, negative 
Lachman's and McMurray's signs, no X-ray evidence of 
arthritis, and varus and valgus instability.

2.  For the rating period on appeal from November 7, 2005, to 
October 5, 2006, the Veteran's left knee disability was 
manifested by subjective reports of instability and X-ray 
evidence of tricompartmental degenerative joint disease with 
narrowing of the joint space and bony overgrowth.

3.  For the rating period on appeal from October 6, 2006, to 
June 10, 2008, the Veteran's left knee disability was 
manifested by range of motion from 0 to 115 degrees, with 
additional loss of motion of 15 degrees on repetition, and 
mild instability.

4.  For the rating period on appeal from June 11, 2008, 
forward, the Veteran's left knee disability was manifested by 
active range of motion from 0 to 70 degrees with pain 
throughout the range of motion, moderate instability, X-ray 
evidence of degenerative joint disease, and traumatic 
arthropathy.  

5.  Throughout the rating period on appeal, the Veteran's 
diabetes has been managed with hypoglycemic medications and a 
restricted diet. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for status post medial collateral ligament tear 
of the left knee with limitation of motion have not been met 
for the rating period on appeal through November 6, 2005.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post medial collateral ligament tear 
of the left knee with limitation of motion have not been met 
for the rating period on appeal from November 7, 2005, 
forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5257 (2009).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthropathy associated with 
status post medial collateral ligament tear of the left knee 
have not been met for the rating period on appeal through 
June 10, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5260 (2009).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for traumatic arthropathy associated with 
status post medial collateral ligament tear of the left knee 
have not been met for the rating period on appeal from June 
11, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5260 (2009).

5.  The criteria for a rating in excess of 20 percent for 
Type II diabetes have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  
See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

A letter was sent to the Veteran in September 2006, prior to 
the initial RO decision which is the subject of this appeal.  
The letter informed him of what evidence was required to 
substantiate the claims, noting that the evidence should show 
how his disabilities had worsened in severity and impacted 
his employment, and of his and VA's respective duties for 
obtaining evidence.  The letter informed the Veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as medical records, employment records, or 
records from other Federal agencies.  It described what the 
evidence should show, including how the claimed disability 
affects his employment.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  In addition, the letter 
described how VA determines disability ratings and effective 
dates.  

It is acknowledged that the VCAA letter sent to the Veteran 
in September 2006 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the worsening of the 
disability affected the Veteran's employment and earning 
capacity.  Therefore, to this extent, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the RO.  Under such circumstances, VA's duty to 
notify may not be satisfied solely by various post-decisional 
communications.  See Mayfield v. Nicholson, supra, 444 F.3d 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the November 2007 SOC included the Rating 
Schedule provisions which would be used to evaluate the 
Veteran's specific disabilities.  The claim was subsequently 
re-adjudicated in the September 2008 SSOC and March 2009 
rating decision.  In addition, the February 2007 and March 
2009 rating decisions, November 2007 SOC, and September 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence.  Thus, the Board finds that the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist, including the requirements 
set forth by the Court in Dingess and Vasquez-Flores have 
been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  Rather, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Increased Rating Claims

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Relevant to the Veteran's knee claims are Diagnostic Codes 
(DCs) 5003, 5010, and 5257-5261.  The Board notes that the VA 
General Counsel has held that an individual who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  The General Counsel has also held that, when 
X-ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under DC 5257, the Veteran would be 
entitled to a separate compensable evaluation under DC 5003 
if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  Furthermore, to warrant a separate 
rating for arthritis based upon X-ray findings and limited 
motion under DC 5260 or DC 5261, the limited motion need not 
be compensable, but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion, under 38 
C.F.R. § 4.59.  

With regard to his diabetes, the Veteran has been assigned an 
evaluation under Diagnostic Code 7913, which falls under the 
Schedule of Ratings for the endocrine system, found in 
38 C.F.R. § 4.119.  Under DC 7913, which specifically 
addresses evaluation of diabetes mellitus, a 10 percent 
evaluation is assigned where the disorder is manageable by a 
restricted diet only.  A 20 percent evaluation is assigned 
where diabetes requires insulin and restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned where diabetes requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned where the disease requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned where diabetes requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Status Post Medial Collateral Ligament Tear of the Left 
Knee
with Limitation of Motion

In this case, service connection for status post MCL tear of 
the left knee with limitation of motion was initially granted 
in a March 2000 rating decision, which awarded a 10 percent 
evaluation effective from October 30, 1997, the date the 
Veteran's claim for service connection was received.  

In June 2004, the Veteran requested an increased rating, and, 
in the February 2007 rating decision that is the subject of 
this appeal, the RO granted an increased rating of 20 
percent, effective from November 7, 2005, the date on which 
outpatient treatment records reflected a worsening of the 
Veteran's condition.  The Veteran filed a timely appeal, and 
contends that he is entitled to a higher evaluation. 

The Veteran has been evaluated under DC 5257, which 
contemplates impairment of the knee manifested by recurrent 
subluxation or lateral instability.  At the outset, the Board 
notes that the RO also granted service connection for 
traumatic arthropathy of the left knee associated with status 
post MCL tear of the left knee with limitation of motion, in 
a March 2009 rating decision.  A 10 percent evaluation was 
assigned effective from October 6, 2006, to June 10, 2008, 
and a 20 percent evaluation was assigned effective from June 
11, 2008, forward.  These evaluations were assigned under DC 
5260, which contemplates impairment of the knee manifested by 
limitation of flexion.  Thus, the RO rated limitation of 
motion and instability of the left knee as two separate 
disabilities, even though they are symptoms associated with 
the same disability - status post MCL tear of the left knee.  
Although the Board would usually evaluate limitation of 
motion and instability as part of the same disability, due to 
the varying effective dates of the awards, the Board will 
primarily address instability in this section of the 
decision, below, limiting its discussion of limitation of 
motion to the period on appeal prior to the October 6, 2006, 
effective date of the award under DC 5260.  From that date 
forward, the Board will address limitation of motion only 
under the section of the decision dealing with the traumatic 
arthropathy of the left knee.  In addition, since much of the 
analysis for traumatic arthropathy of the left knee would be 
duplicative of the analysis for status post MCL tear, it will 
not be repeated in the latter section.    

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

In July 2004, the Veteran sought treatment at the Louisville 
VA Medical Center (VAMC) with a 5- or 6-month history of left 
knee pain that began after he struck his knee on the corner 
of a bench.  He said he was an active runner, and that most 
of the pain was on the medial side and occurred after 
running.  He occasionally took Tylenol for the pain.  On 
physical examination, there was mild medial joint line 
tenderness, no erythema, and no swelling.  Active range of 
motion was 0 to 130 degrees.  The knee was stable to varus 
and valgus stress, Lachman's and McMurray's signs were 
negative, and anterior and posterior drawer tests were 
negative.  X-rays of the left knee showed no bony abnormality 
and that joint space was well-maintained.  The doctor 
assessed a direct trauma to the left knee with a possible 
osteochondral injury and prescribed anti-inflammatory 
medication.  

X-rays from June 2005 showed chondrocalcinosis with spurs in 
the tibial eminence and condyles and arteriosclerosis.  

In September 2005, at the VAMC, the Veteran reported pain in 
the left knee that started the year prior, with varus and 
valgus instability.  The doctor assessed traumatic arthritis 
of the left knee, and suggested a total knee replacement.  In 
the meantime, the Veteran would wear a knee-hinged brace.  

The Board will now consider whether the Veteran is entitled 
to an evaluation in excess of 10 percent for the left knee 
based on the evidence of record relevant to the rating period 
on appeal through November 6, 2005, outlined above.  Until 
November 7, 2005, his left knee was rated at 10 percent under 
DC 5257, which, as described above, contemplates impairment 
of the knee manifested by recurrent subluxation or lateral 
instability.  Where instability is severe, moderate and 
slight, disability evaluations of 30, 20 and 10 are assigned, 
respectively.    

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   At the July 2004 VA examination, 
there was no ligament laxity, with negative Lachman's, 
McMurray's, and anterior and posterior drawer tests.  
Additionally, the Veteran did not report subluxation or 
giving way of the knee at the examination.  Thus, there is no 
basis to characterize the instability as moderate or severe, 
which would warrant a higher rating under DC 5257.  

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or limitation 
of motion.

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  However, there is no evidence of dislocation of the 
meniscus in this case, so this code does not apply.  DC 5259 
addresses removal of symptomatic semilunar cartilage, but 
again, the Veteran has not undergone any such procedure in 
this case.  DCs 5262 and 5263 also do not apply, as there is 
no evidence of impairment of the tibia or fibula, and no 
evidence of genu recurvatum.   

In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Further, there is no evidence the Veteran has 
undergone a knee replacement, so DC 5055 is also 
inapplicable.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 
30, and 15 degrees, disability ratings of 0, 10, 20, and 30 
percent, respectively, are assigned.  Here, the Veteran had 
flexion to 130 degrees at July 2004 VAMC examination.  Thus, 
the evidence does not support an increased rating under DC 
5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 
10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 
20, 30, 40, and 50 percent, respectively, are assigned.  In 
this case, the Veteran's extension was to zero degrees at the 
July 2004 examination.  Thus, loss of extension is not a 
basis for an increased rating under DC 5261.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
In July 2004, the Veteran reported that he had knee pain 
mostly after going running.  He occasionally took Tylenol for 
the pain.  On physical examination, there was mild medial 
joint line tenderness.  Based on our review of the Veteran's 
complaints of pain and limitation on functioning, the Board 
finds that there is no evidence to warrant a rating higher 
than 10 percent under DC 5257.  

The Board has also considered whether any separate ratings 
are available based on the evidence.  The Board notes that 
the RO assigned a separate non-compensable rating for a 
residual scar from surgery for an MCL tear in the left knee 
in a September 2008 rating decision, and that evaluation is 
not on appeal.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who has both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97.  That opinion provides that a claimant who has arthritis 
and instability of the knee may, in some circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
also VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a 
noncompensable evaluation, as is the case here, a rating of 
10 percent may be awarded where limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
in this case, there is no x-ray evidence of arthritis, and 
there is no evidence of additional loss of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Moreover, full range of motion was noted at the 
July 2004 examination, and there is no indication of 
swelling, muscle spasm, or pain on range of motion testing.  
Thus, the evidence weighs against a separate rating under DC 
5003.   
 
In summary, the Board finds that, based on a preponderance of 
the evidence, the criteria for an evaluation in excess of 10 
percent prior to November 7, 2005, for a left knee disability 
based on limitation of motion and instability have not been 
met.

The Board will next consider the medical evidence relating to 
the period on appeal from November 7, 2005, forward, to 
determine whether an evaluation in excess of 20 percent is 
warranted.  

In November 2005, the Veteran sought treatment at the 121st 
Army General Hospital (121st) complaining of severe left knee 
pain exacerbated by prolonged standing.  He had undergone an 
MCL repair 25 years prior.  He said he had been recently 
evaluated and diagnosed with severe degenerative joint 
disease.  He denied locking and increased effusion of the 
knee but had difficulty keeping his balance.  The doctor 
assessed left knee effusion.

A May 2006 examination note from the 121st indicates a knee 
evaluation was conducted, and although it does not indicate 
which knee was evaluated, it is presumed to be the left knee 
based on the findings documented.  There was no effusion, 
instability, or laxity.  Anterior and posterior drawer signs 
were not present.  There was no one-plane medial or lateral 
instability on abduction with valgus stress, and a Lachman 
test did not demonstrate one-plane anterior instability.  
There was anterolateral instability with no lateral pivot 
shift.  A McMurray test was negative.  X-rays of the knee 
showed tricompartmental degenerative joint disease with 
narrowing of the joint space and bony overgrowth.  The doctor 
assessed osteoarthritis of the knee and prescribed 
corticosteroids and pain medication injections.  

In October 2006, the Veteran was afforded a VA examination.  
He provided a history of his left knee injury that occurred 
in 1980 when a car ran over his foot and he fell down, 
twisting his left knee.  He noted that he had surgery to 
repair a medial collateral ligament tear.  More recently, in 
November 2005, he said the doctor at the Manila VAMC had 
recommended a total knee replacement, but he had declined.  
However, he had been receiving intra-articular steroid 
injections in the left knee every 4 to 6 months since then.  
The Veteran reported that he was unable to stand for more 
than a few minutes, giving way of the knee, instability, 
pain, stiffness, and weakness, but no episodes of 
subluxation.  He had daily severe flare-ups of pain that 
caused an additional loss of motion of about 20 degrees.  The 
flare-ups lasted minutes.  Range of motion was 0 to 115 
degrees, with pain beginning at 90 degrees.  There was 
additional loss of motion on repetitive use, with the range 
being reduced to 0 to 100 degrees.  On further physical 
examination, the doctor observed mild instability of the 
knee, primarily in the medial collateral ligament.  There was 
no joint ankylosis or grinding.  X-rays showed unchanged 
status of the chondrocalcinosis and vascular wall 
calcifications.  

In June 2008, the Veteran was afforded another VA 
examination, at which he continued to report giving way, 
instability, stiffness, and weakness, but no episodes of 
dislocation or subluxation.  Flare-ups also continued daily 
but lasted for hours, and the Veteran was unable to ambulate 
during the flare-ups.  Testing revealed active range of 
motion from 0 to 70 degrees, with pain beginning at 0 
degrees.  Passive range of motion was 0 to 90 degrees, with 
pain beginning at 0 degrees.  On repetition, range of motion 
was 0 to 70 degrees.  There was no joint ankylosis, but there 
was crepitus and bony joint enlargement.  There was moderate 
instability and grinding.  X-rays showed degenerative joint 
disease, chondrocalcinosis, and arteriosclerotic popliteal 
arteries.  

In March 2009, a VA orthopedic surgeon reviewed the Veteran's 
file, including medical records.  The doctor opined that the 
Veteran was suffering from degenerative joint disease and 
traumatic arthropathy as early as October 2006, which was 
caused by the previous ligament tear of the left knee.  The 
reviewer noted that, due to the Veteran's 1980 knee injury, 
the left knee has been subjected to extreme torque and 
compression forces combined.  Therefore, there was an 
increased likelihood of late sequelae or complications for 
the left knee such as traumatic arthropathy in the form of 
chondrocalcinosis, joint space narrowing, and deformity, 
which conditions take years to develop.  In the Veteran's 
case, it took 26 years.  This was said to be compatible with 
the natural history of such occurrences.  

The Board will now consider whether the Veteran is entitled 
to an evaluation in excess of 20 percent for the left knee 
based on the evidence of record relevant to the rating period 
on appeal from November 7, 2005, forward.  As noted above, in 
order to meet the criteria for the next higher evaluation 
under DC 5257, the Veteran's instability must be severe.    

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   In November 2005, the Veteran 
reported difficulty keeping his balance.  However, a May 2006 
evaluation of the knee showed no instability.  The October 
2006 VA examiner observed mild instability, while the June 
2008 VA examiner documented moderate instability of the knee.  
Thus, while there is objective evidence of instability, there 
is no basis to characterize the instability as severe, which 
would warrant a higher rating under DC 5257.  

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or limitation 
of motion.

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  However, there is no evidence of dislocation of the 
meniscus in this case, so this code does not apply.  DC 5259 
addresses removal of symptomatic semilunar cartilage, but 
again, the Veteran has not undergone any such procedure in 
this case.  DCs 5262 and 5263 also do not apply, as there is 
no evidence of impairment of the tibia or fibula, and no 
evidence of genu recurvatum.   

In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Indeed, both the October 2006 and June 2008 VA 
examiners specified that there was no joint ankylosis.  
Further, there is no evidence the Veteran has undergone a 
knee replacement, so DC 5055 is also inapplicable.  

As noted above, DC 5260 contemplates impairment of the knee 
manifested by limitation of flexion.  Where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  Here, 
the Veteran had flexion to 115 degrees at October 2006 VA 
examination, limited to 100 degrees on repetition.  Even on 
repetition, the Veteran's flexion test did not meet the 
criteria for even a non-compensable evaluation under DC 5260.  
Thus, the evidence does not support an increased rating under 
DC 5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 
10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 
20, 30, 40, and 50 percent, respectively, are assigned.  In 
this case, the Veteran's extension was to zero degrees at the 
October 2006 VA examination.  Thus, loss of extension is not 
a basis for an increased rating under DC 5261.  

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 20 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
At the October 2006 VA examination, the Veteran reported 
severe daily flare-ups of knee pain that lasted for minutes, 
and caused additional loss of range of motion.  Additionally, 
the examiner noted on range of motion testing that pain began 
at 90 degrees, and repetition caused an additional loss of 15 
degrees of motion.  At the June 2008 VA examination, the 
Veteran again reported daily flare-ups of pain, this time 
lasting for hours and rendering him unable to ambulate.  He 
experienced pain throughout range of motion testing, although 
the range of motion was the same after repetition as it was 
on active testing.  

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, although there is objective 
evidence of pain, the Board finds that there is no evidence 
to warrant a rating higher than 20 percent under DC 5257, as 
the 20 percent evaluation adequately takes the Veteran's 
level of pain into account.

The Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings do 
not establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the left leg is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97.  That opinion provides that a claimant who has arthritis 
and instability of the knee may, in some circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
also VAOPGCPREC 9-98.  

In this case, a VA doctor reviewed the Veteran's file and 
opined in March 2009 that there was X-ray evidence of 
traumatic arthropathy as of October 2006.   Further, at both 
the October 2006 and June 2008 VA examinations, there was 
additional loss of motion on repetitive testing due to pain.  
However, the Veteran has already been assigned a 20 percent 
rating for loss of motion under DC 5260, as discussed below.  
Thus, a separate rating under DC 5003 is not applicable here.
 
In summary, the Board finds that, based on a preponderance of 
the evidence, the criteria for an evaluation in excess of 20 
percent from November 7, 2005, forward, for a left knee 
disability based on limitation of motion and instability have 
not been met.

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, despite his complaints and the 
objective findings of left knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
more nearly approximates a higher evaluation for either 
instability or loss of motion of the left knee.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected left knee disability 
warrants an increased rating on an extra-schedular basis.  
The governing criteria for the award of an extra-schedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for assignment of an extra-schedular 
evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the June 2008 VA examiner noted that the 
Veteran's left knee disability would result in decreased 
mobility, problems with lifting and carrying, and weakness or 
fatigue, there is no evidence that the left knee disability 
prevents the Veteran from working, or markedly interferes 
with his work capacity.  Moreover, the Court has held that, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


2.  Traumatic Arthropathy Associated with Status Post Medial
Collateral Ligament Tear of the Left Knee

Service connection for traumatic arthropathy associated with 
status post MCL tear of the left knee was granted in a March 
2009 rating decision.  A 10 percent evaluation was awarded 
effective from October 6, 2006, to June 10, 2008, and a 
20 percent evaluation was awarded effective from June 11, 
2008, forward.  The Veteran contends that he is entitled to a 
higher rating, in his February 2010 Informal Hearing 
Presentation.  

Although an SOC has not been issued with regard to this 
particular issue, as discussed above, the Board notes that 
the symptoms evaluated under this disability stem from the 
same underlying MCL tear and thus we cannot separate the 
arthropathy from the residuals of the MCL tear discussed 
above.

The medical evidence pertaining to the Veteran's arthropathy 
has been outlined in the previous section.  Thus, the Board 
will begin by considering whether a rating in excess of 10 
percent is warranted for the period on appeal from October 6, 
2006, to June 10, 2008.  

For the period from October 6, 2006 to June 10, 2008, the 
left knee arthropathy was rated at 10 percent under DC 5260, 
which contemplates impairment of the knee manifested by 
limitation of flexion.  As described above, where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  
Furthermore, as noted above, the Veteran's flexion at the 
October 2006 VA examination was to 100 degrees.  Thus, an 
increase for limitation of flexion is not warranted under DC 
5260.

The Board has next considered whether the Veteran is entitled 
to separate rating under DC 5261, which contemplates 
impairment of the knee manifested by limitation of extension.  
However, as discussed above, the Veteran's extension was to 0 
degrees on testing in October 2006, and thus an increased 
rating based on limitation of extension is not warranted.  


We have already discussed its consideration as to whether any 
other diagnostic code would allow for an increased rating for 
the left knee disability, manifested by instability or loss 
of motion, above, and will not repeat the analysis here.  
Also addressed above, in the previous section, is the 
question of whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination, or fatigability such that the 
Veteran's disability picture is more nearly approximated by a 
rating higher than 10 percent, whether he is entitled to 
separate ratings under DCs 5260 and 5261 pursuant to 
VAOPGCPREC 9-2004 (Sept. 17, 2004), and whether he is 
entitled to separate ratings under DCs 5003 and 5257.

In summary, the Board finds that, based on a preponderance of 
the evidence, the criteria for an evaluation in excess of 10 
percent from October 6, 2006, to June 10, 2008, for left knee 
arthropathy based on limitation of motion and instability 
have not been met.

Next, the Board will consider whether a rating in excess of 
20 percent is warranted for the period June 11, 2008, 
forward.

To meet the criteria for the next higher 30 percent rating 
under DC 5260 for limitation of flexion, the Veteran's 
flexion must be limited to 15 degrees.  At the June 2008 VA 
examination, the Veteran's flexion was to 70 degrees 
actively, 90 degrees passively, and to 70 degrees on 
repetition.  Thus, a higher rating for limitation of flexion 
is not warranted.

The Board has also considered whether a separate rating under 
DC 5261 for limitation of extension is warranted.  However, 
testing at the June 2008 VA examination revealed active and 
passive extension to 0 degrees, and to 0 degrees after 
repetition.  Thus, even taking additional limitation of 
motion due to pain into consideration, the Veteran did not 
even meet the criteria for a compensable evaluation under DC 
5261.  Therefore, an increased rating for limitation of 
extension is not warranted.  


Consideration for an increased rating under alternate and 
separate diagnostic codes and Deluca factors has been 
discussed in the previous section and will not be repeated 
here.  

In summary, the Board finds that, based on a preponderance of 
the evidence, the criteria for an evaluation in excess of 20 
percent for traumatic arthropathy of the left knee from June 
11, 2008, forward, based on limitation of motion and 
instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno, supra.  However, 
despite the complaints and the objective findings of left 
knee pain, the evidence nevertheless fails to demonstrate a 
disability picture that more nearly approximates a higher 
evaluation for either instability or limitation of motion of 
the left knee.  

Finally, the Board has considered whether the Veteran's 
service-connected left knee arthropathy warrants an increased 
rating on an extra-schedular basis.  As noted above, frequent 
hospitalization has not been shown.  Further, there is no 
indication that the Veteran's knee disability significantly 
interfered with his employment.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun, 22 Vet. App. at 115 
(2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

3.  Type II Diabetes

In this case, the Veteran contends that he is entitled to an 
increased rating for his service-connected Type II diabetes.  
He was initially awarded service connection in a June 2002 
rating decision, and was assigned a 20 percent evaluation 
under DC 7913 effective from July 9, 2001, the date the law 
allowing the grant of service connection went into effect.  
The effective date was later modified by the RO to May 8, 
2001 in a May 2004 rating decision.  The Veteran filed a 
claim for an increased rating in June 2004, and the claim was 
denied in the February 2007 rating decision which is the 
subject of the present appeal.

The Veteran has also been awarded service connection for 
several disabilities associated with his diabetes mellitus, 
including peripheral neuropathy of all four extremities, 
rated at 10 percent each from September 12, 2006, erectile 
dysfunction, rated at zero percent from September 12, 2006, 
and depression, rated at 0 percent September 12, 2006, and at 
70 percent from December 19, 2007.  

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the disability picture shown 
most nearly reflects the currently assigned rating of 20 
percent under DC 7913.  

He was afforded a VA examination in October 2006.  He stated 
his diabetes initially started with symptoms of thirst, 
frequent urination, and visual changes.  Currently he was 
taking Metformin and Glipizide.  There were no 
hospitalizations relating to his diabetes.  He reported 
episodes of ketoacidosis that did not require 
hospitalization.  He went to a diabetic care provider monthly 
or less often.  He followed a restricted diet but was not 
restricted in his ability to perform strenuous activities.  
The Veteran described symptoms of peripheral vascular disease 
related to diabetes, including edema, coldness, and 
ulceration in his lower extremities.  He also reported 
cardiac symptoms including angina, shortness of breath, 
fatigue, peripheral edema, weakness and dizziness.  In 
addition, he reported paresthesias in his toes and fingers, 
peripheral edema, and skin discoloration on both legs.  
Finally, he reported urinary frequency, urinary incontinency, 
and erectile dysfunction. 

On physical examination, it was noted that the Veteran's 
lower extremities did not have hair, and there was 
discoloration.  Dorsalis pedis and posterior tibial pulses 
were normal.  Visual acuity was normal, and there were no 
cataracts present.  Urinalysis was normal.  An EMG from 
September 2006 showed moderately severe, distal, symmetrical 
sensorimotor polyneuropathy, affecting the myelin sheaths and 
axons over both lower extremities more than the upper 
extremities.  The examiner stated there was no visual 
impairment or kidney disease.  However, he assessed 
cardiovascular and neurologic disease, the former being 
unrelated to diabetes.  It was also noted that the Veteran 
had fatigue as a result of frequent urination.  

A separate VA examination was conducted with regard to the 
Veteran's genitourinary conditions in October 2006.  At that 
examination, the Veteran reported that the frequent 
urination, 10 to 15 times during the day and 3 to 5 times at 
night, had begun in 1998.  Additionally, his erectile 
dysfunction had begun in 1995.  Currently, he had not had 
sexual relations for one year due to erectile dysfunction.  
His daytime voiding interval was less than an hour, with 4 
voidings per night.  There was also urinary incontinence.  
Testing showed a 21 percent post-void residual.  An 
ultrasound showed normal kidneys and urinary retention of 21 
percent, as well as Grade II prostatic size with signs of 
hypertrophy, and tiny prostatic cysts.  The examiner related 
the Veteran's urinary frequency to the cysts.    

The Veteran was also afforded a VA examination with regard to 
his peripheral neuropathies in October 2006.  The examiner 
assessed peripheral neuropathy with neuralgia and neuritis, 
but no nerve paralysis.  

In the Veteran's April 2007 Notice of Disagreement, he stated 
that his diabetic condition had continually worsened, 
pointing out that his oral medication dosages had been 
increased over the past several years to the point where he 
may soon be placed on daily insulin injections.  

Based on the foregoing, the Board finds that the criteria for 
the next higher evaluation of 40 percent have not been met, 
and that the Veteran's disability picture most nearly 
reflects the currently assigned 20 percent evaluation under 
DC 7913.    

As stated above, the criteria for a 40 percent evaluation 
under DC 7913 include not only the use of insulin and dietary 
restrictions, but also regulation of activities.  While the 
evidence shows that the Veteran has taken medication and has 
been asked to follow a restricted diet in order to control 
his diabetes, there is no evidence that insulin has been 
prescribed or that his occupational or recreational 
activities have been restricted due to his diabetes.  The 
October 2006 VA examiner noted that he was not restricted in 
his ability to perform strenuous activities.  Additionally, 
in his April 2007 NOD, the Veteran himself stated that he was 
not yet taking insulin, nor is there any medical 
documentation indicating that insulin had been prescribed.  
Thus, the criteria for a 40 percent rating have not been met.  

The Board has also considered the rating criteria for the 60 
percent rating category, which include all those in the 40 
percent category plus episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  The Board notes the October 2006 VA 
examination, during which the Veteran stated he had 
experienced episodes of ketoacidosis, but none requiring 
hospitalization.  Further, during that examination, the 
Veteran said he saw a doctor for follow-up of his condition 
monthly or less often, which is supported by the medical 
documentation.  Thus, the Veteran is lacking the criteria 
necessary for a 60 percent evaluation under DC 7913. 

The Board has considered whether the Veteran has any 
complications of diabetes that would allow for a separate 
evaluation.  He is already separately rated for peripheral 
neuropathy of both the upper and lower extremities and 
erectile dysfunction associated with diabetes mellitus, and 
there is no indication that these associated conditions have 
worsened since the last rating assignment.  Finally, the 
Veteran's urinary frequency is related to prostatic cysts and 
not to his diabetes, according to the October 2006 VA 
examiner.  Thus, there are no additional bases upon which to 
award any additional separate evaluations.  

The Board has considered the complaints of pain and 
functional limitation detailed above, and acknowledges that 
the Veteran is competent to give evidence about the symptoms 
he has experienced.  See Layno, supra.  However, despite the 
complaints and the objective findings of limitations due to 
diabetes, the evidence nevertheless fails to demonstrate a 
disability picture that more nearly approximates a higher 
evaluation for Type II diabetes.  

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for diabetes mellitus in excess of 20 
percent.  Therefore the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an increased evaluation for status post medial 
collateral ligament tear of the left knee with limitation of 
motion, evaluated at 10 percent from October 30, 1997, to 
November 6, 2005, and at 20 percent from November 7, 2005, 
forward, is denied.  

Entitlement to an increased rating for traumatic arthropathy 
associated with status post medial collateral ligament tear 
of the left knee, evaluated at 10 percent from October 6, 
2006, to June 10, 2008, and at 20 percent from June 11, 2008, 
forward, is denied.

Entitlement to an evaluation in excess of 20 percent for Type 
II diabetes with fatigue, frequent urination, and loss of 
hair in the lower extremities is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


